IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


RAUL ROSADO,

              Appellant,

 v.                                                       Case No. 5D16-3113

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 17, 2017

3.850 Appeal from the Circuit Court
for Orange County,
Greg A. Tynan, Judge.

Raul Rosado, Miami, pro se.

No Appearance for Appellee.


PER CURIAM.

       Raul Rosado appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the summary

denial of Rosado’s claim that his attorney failed to object to a sleeping juror. See, e.g.,

Collins v. State, 200 So. 3d 163, 166 (Fla. 5th DCA 2016) (“Typically, a claim of ineffective

assistance of counsel for failing to object to a sleeping juror should not be summarily

denied.”).
      On remand, the trial court shall attach records conclusively denying this claim or

hold an evidentiary hearing. We affirm the summary denial of Rosado’s other claims.

      AFFIRMED, in part; REVERSED, in part; and REMANDED.


TORPY, EVANDER and EDWARDS, JJ., concur.




                                          2